Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                September 09, 2016

The Court of Appeals hereby passes the following order:

A17A0112. TRED WRIGHT v. THE STATE.

      In 2011, Tred Wright was convicted by a jury of possession of cocaine with
intent to distribute, for which he was sentenced to twenty-seven years. Wright’s
conviction was affirmed on appeal. See Wright v. State, 313 Ga. App. 829 (723 SE2d
59) (2012). Wright subsequently filed an extraordinary motion for new trial.1 The
trial court dismissed the motion, and Wright filed this direct appeal. We, however,
lack jurisdiction.
      Under OCGA § 5-6-35 (a) (7), appeals from the denial or dismissal of an
extraordinary motion for new trial must comply with the discretionary appeal
procedure. See Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997).
Wright’s failure to comply with the necessary procedure deprives us of jurisdiction
over his appeal, which is hereby DISMISSED.




      1
         Wright previously filed an “Out of Time Motion for New Trial,” which the
trial court denied. Wright filed both an application for discretionary appeal and a
direct appeal from that order. We denied the application for discretionary appeal.
See Case No. A14D0269 (decided April 3, 2014). We dismissed the direct appeal on
the ground that Wright was not entitled to a second direct appeal. See Case No.
A14A1356 (dismissed April 8, 2014). Wright then filed a “Motion to Correct
Improper Sentence,” which the trial court denied. We dismissed Wright’s
discretionary application because he did not raise a valid void-sentence claim. See
Case No. A15D0462 (dismissed July 9, 2015).
Court of Appeals of the State of Georgia
                                     09/09/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.